El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Se solicita por la parte apelada la desestimación del re-curso por no haberse presentado en tiempo el alegato del apelante. De los autos resulta que la transcripción se ra-dicó el 26 de marzo último; que en 4 de abril siguiente se concedieron al apelante treinta días de prórroga para archi-*623var el alegato; que la prórroga venció sin qne .el alegato se archivara y entonces, en junio 13 actual, la apelada presentó su moción pidiendo la desestimación del recurso. Dos días después el alegato fué archivado y el 20 se celebró la vista de la moción con la sola asistencia de la apelante.
Basta exponer los anteriores hechos para concluir que el derecho a pedir la desestimación asistía claramente a la parte apelada. Rivera v. N. British and Merc. Ins. Co., 24 D. P. R. 900.
Ahora bien ¿ se trata de un derecho adquirido que este tribunal esté en la obligación de reconocer, cualesquiera que sean las circunstancias que concurran? A nuestro juicio la ' pregunta debe contestarse en la negativa. Una vez que la apelación se ha establecido en tiempo y forma, esta corte adquiere jurisdicción sobre el asunto y en el ejercicio de su discreción puede resolver todas las otras cuestiones que va-yan ocurriendo en la tramitación del recurso. Así la falta de la presentación del alegato en. tiempo puede dar y da por resultado generalmente, cuando el apelado ejercita en debida forma su derecho, la desestimación del recurso. Pero dicha falta no constituye una cuestión jurisdiccional, sino que la corte tiene discreción y, si las circunstancias lo justifican, puede dispensarla. Véase el caso de González v. Acha et al., 19 D. P.. R. 1208.
¿Qué ocurrió en el presente caso? Conocemos los hechos, pero el apelante presentó un affidavit del abogado Villaronga que dice, en- resumen, que el abogado del apelante lo era el Sr. Muñoz Morales quien estuvo lleno de ocupaciones ur-gentes e importantes en los días en que se vencía el término para la presentación del alegato por cuyo motivo encomendó al Sr. Villaronga que pidiera una prórroga; que Villaronga se retiró enfermo de la oficina y olvidó completamente cum-plir con el encargo; que transcurrieron sólo dos días entre la presentación de la moción de desestimación y el archivo del alegato y que cuando la vista de la moción se celebró ' *624ya el alegato estaba archivado. La parte apelada fué noti-ficada con copia del affidavit y nada fia objetado. Tampoco compareció a la vista de la moción.
A nuestro juicio los becbos expuestos justifican el ejer-cicio de nuestra facultad discrecional en pro del apelante. La tendencia de las cortes es a resolver los casos por sus méritos porque es así que hay mayores garantías de hacer justicia. Solo cuando se observa un verdadero abandono, deben desestimarse sin oirse las apelaciones, porque una gran parte de la justicia consiste en administrarla pronta-mente y no deben permitirse dilaciones injustificadas.
Por los motivos expuestos opinamos que debe declararse sin lugar la desestimación del recurso,- continuándose la tra-mitación del mismo de acuerdo con la ley y las reglas de esta corte.

Denegada la moción de desestimación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.